Citation Nr: 1747457	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes planus, heel spurs, and plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to March 1979.  

This claim comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Board observes that the issue of service connection for pes planus was previously denied in a May 1997 rating decision.  This claim was re-opened in an October 2015 rating decision.  Additionally, the Veteran has been diagnosed with other foot disorders, including chronic plantar fasciitis; as such, the Board has re-characterized the issue of service connection on the merits to encompass all possible foot disabilities.  

In May 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the claim for a VA examiner to discuss whether the Veteran's pre-existing bilateral pes planus was congenital defect or disorder.  In February 2016, a VA medical opinion was provided and the examiner opined that the Veteran's pes planus was congenital as it was noted on his entrance and separation examinations and found its etiology to be related to his post-service physical labor and weight.  However, the examiner failed to answer the very specific questions that were posited on the previous remand.  Specifically, the examiner failed to note whether the Veteran's pes planus was a congenital defect or a congenital disorder.  The answer to the question will matter greatly in the outcome of the Veteran's claim and as such this claim must be remanded once again.  

The Board observes that every veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R.§ 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Contant v. Principi, 17 Vet. App. 116 (2003). 

On the Veteran's March 1976 Report of Medical Examination, it is noted on line 36 of the examination that the Veteran has pes planus.  The Board notes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  VA considers such conditions to be part of a life-long defect and normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).

VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be requested from the examiner that provided the opinion in February 2016 and should offer an opinion as to the following: 

A. Whether it is at least as likely as not (50 percent or great probability) that the Veteran's bilateral pes planus represents either (1) a congenital or developmental defect, or (2) a congenital or developmental disease.  

B.  If the examiner determines that the Veteran's bilateral pes planus is a congenital or developmental defect, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such defect was subject to a superimposed disease or injury in-service (to include wearing combat boots during various activities, lifting heavy objects, running, marching and walking on a cement floor), resulting in a current disability.  

C.  If the examiner determines that the Veteran's bilateral pes planus is a congenital or developmental disease, the examiner should state whether the disease underwent an increase in severity (i.e. whether it was aggravated) during service.  If the examiner finds that the disease did increase in severity, whether there is clear and unmistakable evidence that any increase in disability during service was due to the natural progression of the disease.  

In rendering the requested opinions, the VA examiner should provide a complete rationale for the opinions reached.  

2.  After completing the above, the AOJ/RO should review the opinion carefully to ensure that all of the questions posed in this remand have been answered thoroughly, in order to avoid an additional remand.  After such review, the issue on appeal should be readjudicated based upon the examiner's answers.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




